Per Curiam.

This action was brought by defendant in error, plaintiff below, to recover, from certain of the plaintiffs in error, real estate and personal property belonging to her and situated in *290the Cripple Creek 'district. From the evidence it appears that the Monyhans, who were representing defendant in error as her agents in a real estate deal, fraudulently secured title to property belonging to her and involved in this action, and while thus holding title to said property, collected a considerable sum of money as rent therefrom. The court, on evidence which abundantly justifies its judgment, .ordered the cancellation of certain incumbrances placed upon the property by the Monyhans, thereby restoring the property in question to defendant in error. The court also rendered judgment against the Monyhans, and in favor of defendant in error, for the net amount of rent which they had collected from the property. This feature of the judgment is also amply supported by the evidence. There are no questions of law involved which demand a consideration at our hands, and no occasion exists for the preparation of a formal opinion.
The judgment of the trial court is affirmed.

Affirmed.